DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 09/17/2020 are accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Orwant (WIPO Publication WO 2005/064358 A1 – provided in IDS submitted on 09/23/2020); in view of Farmer (U.S. Patent Publication US 2019/0113625 Al).
Regarding claim 1, Orwant teaches, in combination, a portable location tracking device and a monitoring apparatus (Orwant: Abstract.),
said portable location tracking device (Orwant: FIG. 1; pg. 5, ln 15-22 [“The server 3 is arranged to operate with one type of client, namely portable device 1 on ObjectA…”]) having:
a location determination apparatus configured to determine an instantaneous latitude-longitude-location of said portable location tracking device (Orwant: FIG. 1; pg. 6, ln 1-7 [“…Fig. 1, it shows an object (including, but not limited to, people, cars, and pets) that carries or encloses a position-gathering portable device (the "client"). The portable device (referred to below as "device") can be placed, for example, inside a car or piece of luggage, or attached to a bicycle, or carried on one's person. The device includes well known circuitry (not shown) to poll signals from a plurality of GPS satellites 7 and to determine therefrom the position of the device…”]);
memory containing a two-dimensional array corresponding to longitude and latitude (Orwant: FIG. 1; pg. 6, ln 6-11 [“…device includes well known circuitry (not shown) to poll signals from a plurality of GPS satellites 7 and to determine therefrom the position of the device on the Earth's surface (which, of course, includes multi-story buildings, tall trees, and the like) and, by inference, the object's position as well. The position data generated by the device identifies the object's specific position (i.e., by latitude, longitude and altitude) at a particular instant of time. …”]); and
a data exchange apparatus configured to transmit an offset between said instantaneous latitude-longitude location of said portable location tracking device and an observed position (Orwant: FIG. 1; pg. 6, ln 15-20 [“The control circuitry can be designed to transmit the position data immediately to the server…”]; FIGS. 7A-C; pg. 20, ln 4-11 [“If the interpolation bit is set, the system fills in data between actual observations using a conventional interpolation algorithm. The map image is then returned to the client.”]);
said monitoring apparatus (Orwant: FIG. 1; pg. 5, ln 15-22 {See above.}); having:
a data exchange apparatus configured to receive said offset between said instantaneous latitude-longitude location of said portable location tracking device from said portable location tracking device data exchange apparatus (Orwant: FIG. 1; pg. 6, ln 25, to pg. 7, ln 5 [“After the position data has been sent (and if the TCP protocol is used, for example, after the server has acknowledged its receipt)…”]; FIG. 2; pg. 10, ln 1-5 [“…server proceeds to determine which request has been received, and to respond appropriately.”]); and
memory containing a two-dimensional data array corresponding to said portable location tracking device two-dimensional array (Orwant: FIG. 1; pg. 8, ln 4-12 [“The server 3 is a computer running the Linux operating system and a MySQL database engine 9 (available for free at http://www.mysgl.com) which records in a persistent storage the attributes of each position, including the GUID, the time, the latitude, the longitude, and the altitude. This position data for a plurality of positions is raw data which represents the object's movements, and such raw data is preferably permanently stored in an appropriate persistent storage medium 9 such as magnetic disks, optical disks, or non-volatile RAM.”]);
said monitoring apparatus configured to apply said received offset between said instantaneous latitude-longitude location of said portable location tracking device array and thereby determine said instantaneous latitude-longitude location of said portable location tracking device (Orwant: FIG. 1; pg. 6, ln 1-24 {See above.}).
However, Orwant is silent as to explicitly teaching a secret reference point within the two-dimensional array that is privately shared with the monitoring apparatus, and transmitting an offset between the instantaneous latitude-longitude location of said portable location tracking device and the secret reference point.
Farmer, in a similar field of endeavor, is directed to securing Global Navigation Satellite Systems (Farmer: Abstract.).  Therein, Farmer discloses a secret reference point within the two-dimensional array that is privately shared with the monitoring apparatus, and transmitting an offset between the instantaneous latitude-longitude location of said portable location tracking device and the secret reference point (Farmer: FIGS. 9A-9B; ¶¶157-159 [“…method receives an encrypted data from the server via a point-to-point communication session between the mobile device and the server…the method performed in block 916 may optiona11y and/or additional include the method performed in block 918. In block 918, the method stores, in the memory, the determined position and a corresponding digital certificate indicative of authenticity of the determined position.”]; FIGS. 9C-9D; ¶¶161-162 [“…method performs triangulation to determine the position of the mobile device using the position of each unimpaired satellite in the group of observable unimpaired satellites.  Note that the one or more corrections applied to the pseudo-ranges may comprise at least one of: corrections for clock offsets, corrections for ionospheric signal propagation delays, corrections for relativistic effects, or some combinations thereof…the method stores, in the memory, the determined position as a three dimensional coordinate and a corresponding digital certificate indicative of authenticity of the determined position.”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing a secret reference point within the two-dimensional array that is privately shared with the monitoring apparatus, and transmitting an offset between the instantaneous latitude-longitude location of said portable location tracking device and the secret reference point, disclosed by Farmer, into Orwant, with the motivation and expected benefit of ensuring that a third party receiving the transmission will not have enough information to reveal the location of the portable tracking device without also knowing the reference point. Therefore, location security is preserved even if third parties may intercept the transmission from portable location tracking device.  This method for improving Orwant, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Farmer.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Orwant and Farmer to obtain the invention as specified in claim 1.
Regarding claim 7, the claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.

Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the indicated allowability of dependent claim 6, is that, in combination with the other claim elements, a plurality of guidance zones defined using the latitude and longitude information, each one of the plurality of guidance zones having an associated unique set of characteristics used by the processor to provide behavioral guidance stimulation through the behavioral guidance stimulation apparatus, where each data value stored in the data table identifies a one of the plurality of guidance zones.  Therefore, dependent claim 6 would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding dependent claim 8, the claim recites limitations found within claim 6, and is allowable under the same rationale applied to the indicated allowability of claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Primary Examiner, Art Unit 2857